Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 and 37-55 are pending.  

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).


Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

a particular polypeptide chain X comprising a particular antigen 1 binding domain R1, a particular co-peptide linkage domain R2 and a particular antigen 2 binding domain R3; the co-peptide linkage domain R2 is a cytokine, wherein the antigen 2 binding domain is a particular receptor that recognizes CD3 of a T cell or the or the antigen 2 binding domain R3 is a receptor or antibody or other molecule that recognizes CD16 of a NK cell. 

 Group II.  Claims 46-54, drawn to a particular protein comprising a particular peptide chain X comprising a particular antigen 1 binding domain R1, a particular co-peptide linkage domain R2 and a particular antigen 2 binding domain R3; the co-peptide linkage domain R2 is a cytokine or a cytokine binding domain of a cytokine receptor , the antigen 2 binding domain R3 is a receptor or antibody or other molecule that recognizes CD3 of a T cell, or the antigen 2 binding domain R3 is a receptor or antibody or other molecule that recognizes CD16 of a NK cell as a main peptide chain and a particular co-peptide chain Y to constitute a heterodimer; the co-peptide chain Y comprises a particular antigen 3 binding domain R4 and a particular main peptide chain X linkage domain R5, or said co-peptide chain Y is the main peptide chain linkage domain R5; said mainpeptide chainlinkage domain R5 bunds each other to a copeptide chainlinkage domain R2 in said peptide chain X.  

Group III. claim 55, drawn to an immune cell, wherein the surface of the immune cell is bound with a particular protein comprising a particular peptide chain X comprising a particular antigen 1 binding domain R1, a particular co-peptide linkage domain R2 and a particular antigen 2 binding domain R3; the co-peptide linkage domain R2 is a cytokine or a cytokine binding domain of a cytokine receptor , the antigen 2 binding domain R3 is a receptor or antibody or other molecule that recognizes CD3 of a T cell, or the antigen 2 binding domain R3 is a receptor or antibody or other molecule that recognizes CD16 of a NK cell as a main peptide chain and a particular co-peptide chain Y to constitute a heterodimer; the co-peptide chain Y comprises a particular antigen 3 binding domain R4 and a particular main peptide chain X linkage domain R5, or said co-peptide chain Y is the main peptide chain linkage domain R5; said 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a polypeptide chain X comprising an antigen 1 binding domain R1, a co-peptide linkage domain R2 and an antigen 2 binding domain R3 wherein the co-peptide linkage domain R2 is a cytokine, the antigen 2 binding domain R3 is an antibody that recognizes CD3 of a T cell, this technical feature is not a special technical feature as it does not make a contribution over the prior art of WO2006119897 (Halin hereafter, published November 16, 2006; PTO 892) in view of US20140099254 (Chang hereafter, published April 10, 2014; PTO 892). 
Halin teaches a polypeptide comprising an antigen 1 binding domain R1 such as p40 or L19 scFv is fused to a co-peptide linkage domain R2 such as cytokine IL-12 and an antigen 2 binding domain R3 such as L19 scFv wherein each of the two scFv fragments is connected to a subunit of the IL-12 heterodimer such as p35 or p40 that is held together by disulfide bond, see p. 19-20, Figure 1C, in particular.  The human single-chain Fv fragment L19 (scFv (L19) binds to the ED-B domain of fibronectin in tumor, see p. 2, line 1-4, p. 2, line 16-25, in particular.  Halin teaches targeting of IL12 to tumor blood vessels, such as using L19 is therapeutically beneficial as IL-12 has anti-angiogenic activity, and angiogenesis is characteristic feature of the majority of aggressive solid tumors, see p. 2, in particular. 
Halin does not teach the antigen 2 binding domain R3 is an antibody that recognizes CD3 of a T cell. 
However, Chang teaches the use of bispecific antibodies (bsAbs) to redirect effector T cells for the targeted killing of tumor cells has shown considerable promise both pre-clinically and clinically. The bispecific 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used the scFv antibody that binds to CD3 as taught by Chang in the fusion protein of Halin by substituting one of the antigen binding domain scFv for another, e.g., anti-CD3 scFv to arrive at the claimed fusion protein comprising a single-chain Fv fragment L19 (scFv (L19) binds to the ED-B domain of fibronectin in tumor, a cytokine IL-12 and an antigen 2 binding domain scFv that recognizes CD3 on T cell with a reasonable expectation of success, e.g., targeting CD3 expressing T cell to tumor cells that expressed fibronectin.  
One of ordinary skill in the art would have been motivated to do this because Chang teaches bispecific antibodies (bsAbs) to redirect effector T cells for the targeted killing of tumor cells has shown considerable promise both pre-clinically and clinically, see para. [0009]. 
One of ordinary skill in the art would have been motivated to include IL12 cytokine of Halin in the bispecific fusion protein comprising scFv x scFv that binds to CD19 and CD3 of Chang because Halin teaches antibody-IL12 fusion protein consisting of two scFv fragment heterodimerized via the p40 and p35 subunits of IL12 retains full IL12 activity and displays an excellent tumor-targeting ability, see p. 3, lines 26-28.  Halin teaches IL12 activates T and NK cells, enhances the lytic activity of NK lymphokine-
Accordingly, Groups I-III are not so linked as to form a single general inventive concept and the restriction requirement is proper. 

Species Election

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A.  a particular antigen 1 binding domain R1 identifiable in claims 1, 40, 41, 44, 53
B.  a particular Co-peptide linkage domain R2 identifiable in claims 1, 43, 
C.  a particular antigen 2 binding domain R3 identifiable in claims 1, 
D.  a particular cancer-associated antigen 1 and antigen 3 identifiable in claim 38, 39, 47, 48, 49
E.  whether the antigen 1 binding domain R1 is a particular antibody, a ligand, a receptor, or a particular peptide with antigen-binding function identifiable in claim 40 and 41,
F.  a particular polypeptide chain X identifiable in claim 45,
G.  a particular antigen 3 binding domain R4, 
H.  a particular main peptide chain linkage domain R5 identifiable in claim 51, 52, 
I.  a particular protein identifiable in claim 54. 

If Group I is elected, applicant is required to elect a particular polypeptide chain X comprising a particular combination of (A) antigen 1 binding domain R1 identifiable by SEQ ID NO:, (B).  a particular Co-peptide linkage domain R2 identifiable by SEQ ID NO:, (C) a particular antigen 2 binding domain R3 identifiable by SEQ ID NO:, (D) a particular cancer-associated antigen 1 and antigen 2, (E) whether the 
If Group II or III is elected, applicant is required to elect a particular polypeptide chain X comprising a particular combination of (A) antigen 1 binding domain R1 identifiable by SEQ ID NO:, (B). a particular Co-peptide linkage domain R2 identifiable by SEQ ID NO:, (C) a particular antigen 2 binding domain R3 identifiable by SEQ ID NO:, (D) a particular cancer-associated antigen 1, a particular antigen 2, (E) whether the antigen 1 binding domain R1 is a particular antibody, a ligand, a receptor, or a particular peptide with antigen-binding function, (F) a particular polypeptide chain X identifiable by SEQ ID NO:, (G) a particular antigen 3 binding domain R4 identifiable by SEQ ID NO:, and (H) a particular main peptide chain linkage domain R5 identifiable by SEQ ID NO: that read on a particular protein identifiable in claim 54.  

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1, 46 and 55. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644